UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K ¨ Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 or ¨ Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32663 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: CLEAR CHANNEL COMMUNICATIONS, INC. 401(k) SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CLEAR CHANNEL OUTDOOR HOLDINGS, INC. 200 East Basse Road San Antonio, Texas 78209 Telephone (210)832-3700 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i: Schedule of Assets (Held at End of Year) 13 Signatures 14 Exhibit Index Exhibit 23.1 – Consent of BKD, LLP Table of Contents Report of Independent Registered Public Accounting Firm To the Plan Administrator Clear Channel Communications, Inc. 401(k) Savings Plan San Antonio, Texas We have audited the accompanying statements of net assets available for benefits of the Clear Channel Communications, Inc. 401(k) Savings Plan as of December 31, 2012 and 2011, and the related statement of changes in net assets available for benefits for the year ended December 31, 2012.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion onthese financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining on a test basis evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Clear Channel Communications, Inc. 401(k) Savings Plan as of December31, 2012 and 2011, and the changes in net assets available for benefits for the year ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ BKD, LLP San Antonio, Texas June 27, 2013 Federal Employer Identification Number:44-0160260 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Statements of Net Assets Available for Benefits December 31, 2012 and 2011 Assets Investments, at Fair Value Plan interest in Clear Channel Communications, Inc. Master Trust $ $ Total investments, at fair value Receivables Employer's contributions Participants’ contributions Notes receivable from participants Total receivables Total assets Liabilities Administrative fees payable - Total liabilities - Net Assets Available for Benefits $ $ See Notes to Financial Statements 2 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Statement of Changes in Net Assets Available for Benefits For the year ended December 31, 2012 Investment Income Plan interest in Clear Channel Communications, Inc. Master Trust $ Interest Income on Notes Receivable from Participants Contributions Employer Participants Rollovers Total contributions Total additions Deductions Benefits paid to participants Administrative expenses Total deductions Net Increase Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ See Notes to Financial Statements 3 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2012 and 2011 Note 1: Description of Plan The following description of the Clear Channel Communications, Inc. (Company or Plan sponsor) 401(k) Savings Plan (Plan) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan generally covering all eligible employees of the Company and its subsidiaries.Employees become eligible to participate in the Plan after completing 90 days of service. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Contributions Participants may elect to defer a portion of their compensation by an amount that does not exceed themaximum allowed under Internal Revenue Service (IRS) rules and regulations.Each year, participants may elect to contribute up to 25% of their eligible pay on a pre-tax basis, up to the annual IRS maximum 401(k) deferral limit of $17,000 in 2012.The Plan sponsor limits the 401(k) deferral percentage elections of all highly compensated employees in the Plan to a maximum of 5% of pay.The IRS limits the amount of compensation that can be taken into account for Plan purposes.For 2012, the qualified plan compensation limit was $250,000.Employees participating in the Plan who attained age 50 by December31 were eligible to contribute an additional $5,500 in pre-tax “catch-up” contributions.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.Participants direct the investment of their contributions into various investment options offered by the Plan.The Plan currently offers one unitized majority-owned subsidiary common stock fund (Clear Channel Outdoor Holdings, Inc.) and 19 registered investment funds. Employer contributions to the Plan include matching contributions, currently in an amount equal to 50% of the first 5% of each participant’s voluntary contributions under the Plan.Additionally, elective contributions may be made annually at the discretion of the Plan sponsor’s Board of Directors.The employer contribution was $15,662,064 for the year ended December 31, 2012. Participant Accounts Each participant’s account is credited with allocations of the Plan sponsor’s contribution and Plan earnings (losses) and charged with certain stock fund expenses and transaction fees.Allocations are based on participant account balances and participant-directed transactions, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 4 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2012 and 2011 Forfeitures Participant forfeitures of non-vested contributions and unclaimed benefits are used to reduce employer contributions to the Plan.For the year ended December 31, 2012, approximately $396,800 of forfeitures was used to reduce employer contributions.There were no unallocated forfeitures as of December 31, 2011, and approximately $6,600 for December 31, 2012. Vesting Participants are immediately vested in their contributions plus actual earnings thereon.Vesting in the Plan sponsor’s contributions is based on years of continuous service.A participant is 100% vested in the Plan sponsor’s contributions to the participant’s account after seven years of credited service (or upon the death or disability of the participant or attainment of age 65) for contributions made prior to January 1, 2002.A participant is 100% vested in the Plan sponsor’s contributions to the participant’s account after five years of credited service (or upon the death or disability of the participant or attainment of age 65) for contributions made after January 1, 2002. Notes Receivable from Participants Participants may borrow from $1,000 up to a maximum of the lesser of (i) $50,000 reduced by the excess, if any, of (A) the highest outstanding balance of loans to the participant from the Plan during the one-year period ending on the day before the day the loan is made, over (B) the outstanding balance of loans to the participant from the Plan on the date on which the loan is made, or (ii) 50% of their vested account balance.The loans are secured by the balance in the participant’s account and bear a fixed interest rate equal to 1% above the prime rate as reported in the Wall Street Journal for the last business day of the quarter preceding the calendar quarter in which the loan is processed unless such rate is not “reasonable” within the meaning of ERISA, in which case a reasonable rate of interest shall be used. Notes receivable from participants are reported at amortized principal balance plus accrued but unpaid interest.Delinquent notes receivable from participants are reclassified as distributions based upon the terms of the Plan document. Rollovers Rollovers represent transfers of eligible cash distributions from any other qualified plans through a direct transfer from such plan. Payment of Benefits On termination of employment, the Plan provides that benefits will be paid by a lump-sum distribution, a rollover or a combination of a lump-sum and rollover.Participants also may elect toreceive all or part of their funds invested in the Clear Channel Outdoor Holdings, Inc., stock fundin the form of shares of Clear Channel Outdoor Holdings, Inc., Class A common stock, subject to Plan requirements. The Plan sponsor encourages terminated participants to review the distribution options available under the Plan. 5 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2012 and 2011 The Plan sponsor may periodically distribute the funds of terminated participants who do not makea distribution election.If the vested account balance is $1,000 or less upon termination ofemployment, the funds will be distributed in the form of a lump-sum distribution unless the participant has elected to rollover the distribution.If the vested account balance is greater than $1,000 but less than $5,000 upon termination of employment, the distribution will be paid in the form of a direct rollover to an individual retirement plan designated by the Clear Channel Communications, Inc., Retirement Benefits Committee unless the participant has elected to receive the distribution in a lump-sum payment or as a direct rollover.For benefits over $5,000 upon termination of employment, participants may elect to have benefits paid by lump-sum distribution, remain in the Plan until the earlier of age 65 or death of the participant or rolled over into another qualified plan.Absent such an election, participants whose benefits exceed $5,000 upon termination of employment will receive a lump-sum payment as soon as administratively feasible after reaching age 65.Hardship withdrawals are available to Plan participants upon approval. Note 2: Summary of Accounting Policies Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No.2011-04, which amends Accounting Standards Codification (ASC) 820, Fair Value Measurements, to improve consistency in the application of fair value measurement and disclosures between U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRS) and clarify existing fair value disclosures.The amended guidance is effective for interim and annual periods beginning after December15, 2011, with early adoption not permitted.The adoption did not materially affect the Plan’s financial statements. Basis of Accounting The financial statements of the Plan are prepared using the accrual method of accounting. Investment Valuation The Plan’s interest in the Clear Channel Communications, Inc. Master Trust is stated at fair value (see Note 3). Payments of Benefits Benefits are recorded when paid. 6 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2012 and 2011 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Note 3: Plan Interest in Clear Channel Communications, Inc. Master Trust The Master Trust was established for the investment of assets of the Plan and other Clear Channel Communications, Inc., sponsored retirement plans.These investments in the Master Trust consist of and are valued as follows: ● Clear Channel Outdoor Holdings, Inc., Class A common stock – quoted market price ● Registered investment funds – net asset value of shares held The purpose of the Master Trust is the collective investment of the assets of participating employee benefit plans of the Company.The Master Trust’s assets are allocated among participating plans by assigning to each plan those transactions (primarily contributions and benefit payments) which can be specifically identified and allocating among all plans (in proportion to the fair value of the assets assigned to each plan) the income and expenses resulting from the collective investment of the assets. The proportionate interest of the Plan in the Master Trust at December 31, 2012 and 2011, was approximately 98.3% and 98.4%, respectively.The following table presents the fair values of investments and investment income for the Master Trust as of December 31: Investments at Fair Value Clear Channel Outdoor Holdings, Inc. Class A common stock (unitized*) $ $ Registered investment funds $ $ 7 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2012 and 2011 Investment Income (Loss) Net appreciation (depreciation) of fair value of investments Clear Channel Outdoor Holdings, Inc. Class A common stock (unitized*) $ ) Registered investment funds Interest and dividends $ *A non-registered fund comprised of the underlying Clear Channel Outdoor Holdings, Inc. Class A common stock and a short-term cash component. Note 4: Fair Value of Assets and Liabilities Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Fair value measurements must maximize the use of observable inputs and minimize the use of unobservable inputs.There is a hierarchy of three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities 8 Table of Contents Clear Channel Communications, Inc. 401(k) Savings Plan Notes to Financial Statements December 31, 2012 and 2011 Investments Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy.Level1 securities include: (i) Common stocks, which are valued atthe closing price reported on the active market on which the individual securities are traded; and (ii) Registered investment funds, which are valued at the net asset value (NAV) of shares held by the Plan at year-end.If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics or discounted cash flows.There are no Level2 or 3 securities held by the Plan. Recurring Measurements The following tables present the fair value measurements of assets recognized in the Master Trust measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at December31, 2012 and 2011: Fair Value Measurements Using Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Fair Value (Level 1) (Level 2) (Level 3) Master Trust Registered investment funds International equity $ $ $
